*655ON REHEARING.
Rothrock, Ch. J.
I. This cause has again been submitted to us upon a petition for rehearing.
It is elaborately argued by counsel for appellant that the rule of the opinion that the seller of wine and beer is bound to know at his peril whether the persons to whom he sells are within the prohibited classes, is erroneous.
We are aware that a different rule has been adopted in Indiana and Ohio, and possibly in other States, but, nevertheless, we see no reason to overrule the decision in Jamison v. Barton, 43 Iowa, 282, supported as it is by State v. Hatfield, 24 Wis. 60, and McCutcheon v. The People, Chicago Legal News, 1874, p. 167.
It is said by Professor Greenleaf, in vol, 3, § 21 of his work on evidence: “Thus, for example, when the law enacts the forfeiture of a ship having smuggled goods on board, and such goods are secreted on board by some of the crew, the owner and officers being alike innocently ignorant of the fact, yet the forfeiture is incurred notwithstanding their ignorance. Such is also the case in regard to many other fiscal, police, and other laws and regulations, for the mere violation of which irrespective of the motives or knowledge of the party, certain penalties are enacted; for the law in these cases seems to bind the party to know the facts, and to obey the law, at his peril.
II. The defendant asked the following instruction, which was refused: “You are further instructed that if you find the defendant had in his employ, as clerk in his establishment, one Springer, or other person, during a portion of the time alleged, and also find that he sold wine or beer to some one of the persons alleged within such time; and you should also find that such person to whom such sale was made was in the habit of becoming intoxicated, still this would not justify a verdict against the defendant, if you should find that such *656sale or sales were made by said Springer, or other person, without the knowledge, acquiescence, or assent, but against the express direction, of the defendant.”
It is insisted that this instruction means that if the jury should find, that the defendant expressly directed his clerk not to sell wine or beer to the persons named in the complaint or information, then the defendant was not liable.
The rule of the foregoing opinion is that the defendant is. liable notwithstanding he may have directed his clerk or agent generally not to sell to the classes of persons to whom sales are prohibited by the statute. The rule claimed for the above, instruction is that the defendant is not liable if he directed his clerk not to sell to certain specified individuals. Conceding that the instruction bears the interpretation claimed for it, still we are of the opinion that the defendant would be liable.
The law expressly makes him liable for the acts of his clerk or agent in selling the wine or beer to the prohibited classes. As we have held that he is liable to the penalty whether he knows the purchaser is one of a prohibited class or not, and that he acts at his peril, upon the same principle it must be held that he is responsible for the violation of the law by his clerk, whether he knew that the law was violated or not. He is the owner of the establishment, and places a clerk in charge to sell his property, and he must at his peril see that no sales are made in violation of law. In other words, the law holds him responsible for the acts of his clerk or agent, no matter what his private instructions may have-been to his clerk.
Former opinion adhered to.